Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
22, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00667-CV


                    CP INTERNATIONAL, INC., Appellant

                                        V.

  PETROLEUM PRODUCTS & SERVICES, INC. D/B/A WELLHEAD
DISTRIBUTORS INTERNATIONAL AND TIVA TECHNOLOGIES, LLC,
                       Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-46100


                         MEMORANDUM OPINION

      This is an appeal from an order signed July 29, 2019. On October 8, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2